Shaw, C. J.
This case turns upon the construction of a Drovision in the original insolvent law, (St. 1838, c. 163, *373$ 24,) which gives a preference, to be paid in full, to the demand of “any person, who shall have performed any labor as an operative, in the service of any insolvent, to an amount not exceeding $25, if such service have been performed within sixty-five days before the insolvency of the employer.”
We are not aware, that this clause has received any judicial construction, and .the word “ operative,” without more qualification than this clause contains, is not definite enough to enable us to lay down any precise general rule. Probably the primary thought, which legislators had in mind, was the wages due to men and women working in manufactories, who usually receive their pay weekly or monthly. But certainly, it is not limited to those working for manufacturers, or mechanics, or to persons working in factories or workshops. Whether it shall extend to farm-laborers, to house servants, to persons working singly or in gangs, in woods, or on marshes, or under contractors on public works, at a distance from the home both of the employer and the laborer, are all open questions on this statute, and we do not feel called upon to suggest any general rule, until they are more distinctly presented for adjudication. So when the demand is not solely, but is mainly for labor, as where a currier takes hides and skins to dress, and adds some slight material of his own required in the process. In the present case, as we understand the facts, the laborer took all the requisite materials from the employer, and made them into boots, at an agreed price, and returned them to the employer within sixty days next before the insolvency.
The objections to this claim are two : 1. That the laborer did not do the work under the eye or immediate direction of the employer, or on his premises : 2. That he took his own time to do the work, and was not paid according to the time employed in the same, but by the quantity of work done; in other words, he was to be paid by the piece, and not by the day.
Taking into consideration the policy and principle of the statute, we can perceive no sufficient force in either of these *374objections to repel the claim of preference. We think the policy of the statute was to secure to a class of very needy and efficient laborers, who are very dependent and meritorious, but who have little means of knowing the credit of their employers, the small amount due them for very recent service. If they in fact give credit to their employers, beyond the strict time limited by statute, they take their chance of that credit with others who trust them.
Nor does it, we think, make any difference, that the labor was done, on the workman’s own premises, by the job. In many of the large factories, some of the operatives are paid by the piece, and not by the week; it is a perfectly equitable mode for both parties, and is a healthy stimulus to industry and skill on the part of the laborer. And though not done on the employer’s premises, the relation of employer and workman exists; the claim is wholly for manual labor, performed within the time limited.- It is within the policy, and, we think, within the operation of the law.
The court are of opinion, that the party is entitled to the preference claimed under the statute, but that the case does not come before us properly by this appeal. The claimant presented his demand to be proved, and it was allowed, and he has no ground to appeal from that decision. But his course is, to file a petition before the master, to have his demand paid in full; it will be sufficient time to bring his case here if that petition is disallowed. The point having been brought before us, both parties expressed a wish that an opinion might be given on the principal question.